                                                                                                      l~J

                                                                                 FILED
                                                                     C~~r~K, U.S. DISTRICT
 1                                                                                         COURT
                                                                         Fri
                                                                        l-.! r ~   A
 2                                                             ~                   `t L
                                                                                      n dJ ~.7

 3                                                                ~~~' rF~AL DISTRICT OF
                                                               %~ Y ^ ~ ~                CALIFORNIA
                                                                                            DEPUTY
 4

 5

 6

 7

 8
                             UNITED STATES DISTRICT COURT
 9
                            CENTRAL DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,            )                        C~ \ (~j— ~3~~.D f~
11
                       Plaintiff,         )        ORDER [OF DETENTION] [SETTING
12                                                 CONDITIONS OF RELEASE] AFTER HEARING
                 v.                       )              (18 U.S.C. ~ 3148(b):
13   ~t~G~~p ~c D~`~--~                  )            (Allegations of Violation of
                                                     Pretrial Conditions of Release)
14
                       Defendant.
15

16                                             A.

17         On motion of the Government involving an alleged violation of

18   conditions of pretrial release and warrant for arrest issued by [Judge

19   ~S~ l .
20                                             lei

21         The court finds there is

22   (1)

23         (A)   ( )   Probable    cause      to     believe        that       the      defendant has
24                     committed    a   Federal, State, or local crime                           while on
25                     release; or

26         (B)   ~ Clear and        convincing evidence that the defendant has

27                     violated any other condition of release; and

28
     1   (2)

     2         (A)   ('7   Based on the factors set forth in 18 U.S.C. ~ 3142(8),

 3                         there is no condition or combination of conditions of

 4                         release that will assure that the person will not flee or

 5                         pose a danger to the safety or any other person or the

 6                         community; or

 7             (B)   ( )   The    person   is    unlikely to abide       by any condition or

 8                         combination of conditions of release.

 9                                and/or, in the event of (1)(A)

10       (3)         ( )   There    is    probable      cause   to    believe   that,    while on
11                         release, the defendant committed a Federal, State, or

12                         local felony, and the presumption that no condition or

13                         combination of conditions will assure that the person

14                         will not pose a danger to the safety of any other person

15                         or the community has not been rebutted.

16                                                  or
17       (4)         ( )   The court finds that there are conditions of release that

18                         will assure that the defendant will not flee or pose a

19                         danger    to    the   safety    of   any    other    person   or    the
20                         community, and that the defendant will abide by such

21                         conditions.      See separate order setting conditions.

22                   ( )   It is further ordered that this order is stayed for 72

23                         hours in order to allow the Government to seek review

24                         from    the    [assigned      district     judge)    [criminal     duty
25                         district judge].

26                                                 or
27

28

                                                    2
 1                                     C.

 2        (~)   IT IS ORDERED defendant be detaine~~~~~~~ ~~~~~.

 3                  DATED:

 4                           ~C~ ~~~

 5                                         U.S. MAGISTRATE/
                                                    --, ,; a   ~   ~ ~~ ,h

 7

 S

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27   [11/04]

28

                                       3
